Citation Nr: 1419379	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at an August 2011 hearing that was held before a Decision Review Officer (DRO) at the RO as well as before the undersigned Acting Veteran's Law Judge in September 2012.  Copies of the transcripts of those proceedings are associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus associated with service, to include acoustic trauma sustained during this service.  The Veteran was provided a VA examination in February 2011 in which an examiner provided an opinion regarding whether currently diagnosed hearing loss and tinnitus were attributable to service.  Review of this examination report, however, indicates that the examiner believed that the audiometric testing contained in the service treatment records was in ISO standards.  As the audiometric examinations, to include that completed in December 1966 prior to the Veteran's separation, were completed prior to November 1, 1967, however, these results are assumed to be in ASA standards, and require conversion.  

Specifically, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Board cannot make the medical determination of whether considering the conversation from ASA to ISO standards would affect the resultant medical opinion based on review of the threshold numbers, the Board finds that it must obtain another VA examination with opinion.  The Board finds that the opinion in regard to tinnitus is also dependent upon an accurate review of the service audiometric testing.  Therefore, the Board also remands the claim for service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1)  Schedule the Veteran for an audiological examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a bilateral hearing loss disability and/or tinnitus related to the Veteran's military service? 

The examiner should specifically consider the Veteran's report that his bilateral hearing loss was (a) caused by noise exposure in service (b) and that his hearing loss and tinnitus has been continuous since service.  The examiner should also review the contents of the prior February 2011 VA examination, but should consider that as the in-service audiometric testing was completed prior to 1967, and thus, the results should be converted to ISO standards.

A complete rationale must be provided for all opinions rendered.

2)  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






				

						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



